DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
Status of the Claims
	Claims 1-3 are pending in the application and are being examined herein.
Status of Rejections
	New grounds of rejection under 35 U.S.C. 103 are necessitated upon consideration of the information disclosure statement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2016/0258897 A1) and further in view of Nakano et al. (US 2016/0082390 A1) and further in view of Takahashi et al. (JP 2000074879 A) (provided in Applicant’s IDS filed on August 25, 2022), as evidenced by Applicant’s specification with respect to claim 1.
Regarding claim 1, Sakakibara teaches a gas sensor (a gas sensor 100, Fig. 3, para. [0080]) comprising:
an element body including an oxygen-ion-conductive solid electrolyte layer and having a measurement-object gas flow section inside the element body (a sensor element 101 having six oxygen ion-conductive solid electrolyte layers 1-6 and a measurement object-gas flow portion inside the sensor element 101, Fig. 3, para. [0029], [0032], [0080]);
a main pump cell (a main pump cell 21, Fig. 3, para. [0037]), a first internal cavity of the measurement-object gas flow section (a first internal space 20 of the measurement object-gas flow portion, Fig. 3, para. [0036]-[0037], [0080]);
an auxiliary pump cell (an auxiliary pump cell 50, Fig. 3, para. [0046]), a second internal cavity downstream of the first internal cavity of the measurement-object gas flow section (a second internal space 40 downstream of the first internal space 20 of the measurement object-gas flow portion, Fig. 3, para. [0045]-[0046], [0080]);
a measurement electrode disposed on an inner peripheral surface of a measurement chamber downstream of the second internal cavity of the measurement-object gas flow section (a measurement electrode 44 disposed on the upper surface of the first solid electrolyte layer 4 facing a third internal space 61, wherein the third internal space 61 is downstream of the second internal space 40 of the measurement-object gas flow section, Fig. 3, para. [0080]);
a reference electrode disposed inside the element body (a reference electrode 42 disposed inside the sensor element 101, Fig. 3, para. [0034]-[0035]).
Sakakibara teaches acquiring a measurement voltage between the reference electrode and the measurement electrode (an oxygen partial pressure detection sensor cell 82 that detects an electromotive force V2 between the reference electrode 42 and the measurement electrode 44, Fig. 3, para. [0055]-[0056], [0068]). Sakakibara teaches obtaining, based on the acquired measurement voltage, a detection value depending on oxygen derived from the specific gas in the measurement chamber and, based on the detection value, detecting the concentration of the specific gas in the measurement-object gas (the pump voltage Vp2 is feedback-controlled so as to make the electromotive force V2 reach the predetermined target value, and a pump current Ip2 made to flow by the voltage Vp2 is detected such that the specific gas concentration in the gas to be measured is calculated by using the current Ip2, wherein Ip2 depends on the amount of oxygen generated by decomposition of the specific gas around the measurement electrode 44 in the third internal space 61, Fig. 3, para. [0054], [0056], [0059], [0068], [0080]). Sakakibara is silent with respect to a controller that performs the previously described functions, and therefore fails to teach a controller configured to acquire a measurement voltage between the reference electrode and the measurement electrode; and obtain, based on the acquired measurement voltage, a detection value depending on oxygen derived from the specific gas in the measurement chamber and, based on the detection value, detect the concentration of the specific gas in the measurement-object gas.
Nakano teaches a gas sensor 2 including a sensor element section 10 for detecting NOx (Figs. 1-2, para. [0105], [0120]), wherein the sensor element section 10 comprises solid electrolyte members and measurement chambers S1 and S2 (Fig. 2, para. [0121]-[0122]). Nakano teaches that a microcomputer 60 controls the entirety of a control section 3, which includes a control circuit 50 comprising a Vs detection circuit 53, an Ip2 detection circuit 55, and a Vp2 application circuit 56 (Fig. 2, para. [0149]-[0151]). Nakano teaches that the Vs detection circuit 53 detects a voltage Vs between the detection electrode and the reference electrode, and there is feedback control such that the voltage Vs becomes equal to a reference voltage (Fig. 2, para. [0155]-[0156]). Nakano teaches that the Vp2 application circuit 56 applies a constant voltage Vp2 between the inner second pumping electrode 18b and the second pumping counterpart electrode 18c so as to decompose NOx to nitrogen and oxygen, and that the Ip2 detection circuit 55 detects a second pumping current Ip2 flowing to the second pumping cell 18 which is a current that flows when oxygen produced as a result of decomposition of NOx is pumped out from the second measurement chamber S2 toward the second pumping counterpart electrode 18c through the second solid electrolyte member 18a (Fig. 2, para. [0158]-[0159]). Nakano teaches that since the second pumping current Ip2 and the NOx concentration have a direct proportional relationship therebetween, the second pumping current Ip2 detected by the Ip2 detection circuit 55 assumes a value which is direct proportional to the NOx concentration (Fig. 2, para. [0169]). Nakano teaches that the CPU 61 of the microcomputer 60 computes the NOx concentration by using the second pumping current Ip2 (Fig. 2, para. [0180], [0182]).
Since Sakakibara already teaches the claimed functions, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the gas sensor of Sakakibara to include a microcomputer as taught by Nakano in order yield the predictable result of a microcomputer that acquires a measurement voltage between the reference electrode and the measurement electrode and determines the pump current Ip2 which depends on the oxygen generated by decomposition of NOx and then detects the NOx concentration based on the pump current Ip2. Therefore, Modified Sakakibara teaches the microcomputer that is configured to detect an electromotive force V2 between the reference electrode 42 and the measurement electrode 44 (Fig. 3, para. [0055]-[0056], [0068]), and detect a pump current Ip2 made to flow by the voltage Vp2 which is feedback-controlled so as to make the electromotive force V2 reach the predetermined target value, such that the specific gas concentration in the gas to be measured is calculated by using the current Ip2, wherein Ip2 depends on the amount of oxygen generated by decomposition of the specific gas around the measurement electrode 44 in the third internal space 61 (Fig. 3, para. [0054], [0056], [0059], [0068], [0080]).
Modified Sakakibara teaches wherein the main pump cell includes an inner main pump electrode disposed in the first internal cavity (the main pump cell 21 includes an inside pump electrode 22 disposed in the first internal space 20, Fig. 3, para. [0037]-[0038]),
the auxiliary pump cell includes an inner auxiliary pump electrode disposed in the second internal cavity (the auxiliary pump cell 50 includes an inner auxiliary pump electrode 51 disposed in the second internal space 40, Fig. 3, para. [0046]-[0047]),
the inner main pump electrode, the inner auxiliary pump electrode, and the measurement electrode each contain a catalytically active noble metal (the inside pump electrode 22, the inner auxiliary pump electrode 51, and the measurement electrode 44 each contain Pt, Fig. 3, para. [0039], [0047], [0053], [0086]; as evidenced by Applicant’s specification, the catalytically active noble metal may be at least one of Pt, Rh, Ir, Ru, and Pd, para. [0081] of the instant US PGPub), and
the inner auxiliary pump electrode contains the noble metal having the catalytic activity inhibition ability (the inner auxiliary pump electrode 51 contains Au, Fig. 3, para. [0039], [0047], [0086]; as evidenced by Applicant’s specification, the noble metal having the catalytic activity inhibition ability is Au, para. [0081] of the instant US PGPub).
Modified Sakakibara teaches that the inside pump electrode 22 is formed as a porous cermet electrode of Pt containing 1% of Au and ZrO2 (Fig. 3, para. [0039]). Modified Sakakibara teaches that the inside pump electrode 22 to contact with the gas to be measured is formed by using a material having weakened ability to reduce NOx components in the gas to be measured (Fig. 3, para. [0039]). As evidenced by Applicant’s specification, the noble metal having the catalytic activity inhibition ability is Au (para. [0081] of the instant US PGPub). Modified Sakakibara teaches that the inside pump electrode 22 contains Au, and therefore fails to teach wherein the inner main pump electrode does not contain a noble metal having a catalytic activity inhibition ability to inhibit catalytic activity of the catalytically active noble metal on the specific gas.
Takahashi teaches an oxygen and nitrogen oxide gas detection device that can detect NOx gas with high accuracy (para. [0001]). Takahashi teaches that the detection device comprises an oxygen gas supply unit 6 including an inner main pump electrode 12, an oxygen gas discharge unit 7 including an inner auxiliary pump electrode 23, and a measured gas detecting unit 9 including a measurement electrode 30 (Fig. 1, para. [0021]-[0022]). Takahashi teaches that the inner main pump electrode 12 is formed only from Pt (Fig. 1, para. [0020], [0022]), and thus does not contain Au. Takahashi teaches that the inner auxiliary pump electrode 23 contains Pt-Au (Fig. 1, para. [0022]). Takahashi teaches that when only Pt is used as the electrode material of the inner main pump electrode 12, the gas sensor is able to be operated stably in a place where the measurement gas atmosphere fluctuates between rich and lean because the change in resistance of the Pt electrode is small, whereas the change in resistance of the Pt-Au electrode is large (para. [0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inner main pump electrode of Modified Sakakibara to contain Pt and not Au as taught by Takahashi because it would allow the gas sensor to be operated stably in a place where the measurement gas atmosphere fluctuates between rich and lean (Takahashi, para. [0020]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
The limitations “introduction and flow of a measurement-object gas” and “to which a reference gas is to be introduced, the reference gas serving as a reference for detection of a concentration of a specific gas in the measurement-object gas” are intended use limitations. The limitations “pump oxygen out of a first internal cavity of the measurement-object gas flow section to adjust an oxygen concentration in the first internal cavity” and “pump oxygen out of a second internal cavity downstream of the first internal cavity of the measurement-object gas flow section to adjust an oxygen concentration in the second internal cavity” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Sakakibara teaches that the measurement object-gas flow portion inside the sensor element 101 is for introduction and flow of a gas to be measured (Fig. 3, para. [0032], [0036], [0080]), so the measurement object-gas flow portion is capable of the recitation “introduction and flow of a measurement-object gas.” Modified Sakakibara also teaches that the main pump cell 21 can pump oxygen out of the first internal space 20 of the measurement object-gas flow portion to adjust the oxygen partial pressure in the first internal space 20 (Fig. 3, para. [0036], [0040], [0080]), so the main pump cell is capable of the recitation “pump oxygen out of a first internal cavity of the measurement-object gas flow section to adjust an oxygen concentration in the first internal cavity.” Modified Sakakibara also teaches that the auxiliary pump cell 50 can pump oxygen out of the second internal space 40 of the measurement object-gas flow portion to adjust the oxygen partial pressure in the second internal space 40 (Fig. 3, para. [(0048]-[0050], [0080]), so the auxiliary pump cell is capable of the recitation “pump oxygen out of a second internal cavity downstream of the first internal cavity of the measurement-object gas flow section to adjust an oxygen concentration in the second internal cavity.” Modified Sakakibara also teaches the reference electrode 42 to which a reference gas is introduced, the reference gas serving as the reference of detection of the specific gas concentration in the gas to be measured (Fig. 3, para. [0075]), so the reference electrode is capable of the recitation “to which a reference gas is to be introduced, the reference gas serving as a reference for detection of a concentration of a specific gas in the measurement-object gas.”
Regarding claim 2, Modified Sakakibara teaches wherein the inner auxiliary pump electrode contains Au as the noble metal having the catalytic activity inhibition ability (the inner auxiliary pump electrode 51 contains Au, Fig. 3, para. [0039], [0047], [0086]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara et al. (US 2016/0258897 A1) and further in view of Takahashi et al. (JP 2000074879 A) (provided in Applicant’s IDS filed on August 25, 2022), as evidenced by Applicant’s specification with respect to claim 3.
Regarding claim 1, Sakakibara teaches a sensor element (a sensor element 101, Fig. 3, para. [0080]) comprising:
an element body including an oxygen-ion-conductive solid electrolyte layer and having a measurement-object gas flow section inside the element body (a sensor element 101 having six oxygen ion-conductive solid electrolyte layers 1-6 and a measurement object-gas flow portion inside the sensor element 101, Fig. 3, para. [0029], [0032], [0080]);
a main pump cell (a main pump cell 21, Fig. 3, para. [0037]), a first internal cavity of the measurement-object gas flow section (a first internal space 20 of the measurement object-gas flow portion, Fig. 3, para. [0036]-[0037], [0080]);
an auxiliary pump cell (an auxiliary pump cell 50, Fig. 3, para. [0046]), a second internal cavity downstream of the first internal cavity of the measurement-object gas flow section (a second internal space 40 downstream of the first internal space 20 of the measurement object-gas flow portion, Fig. 3, para. [0045]-[0046], [0080]);
a measurement electrode disposed on an inner peripheral surface of a measurement chamber downstream of the second internal cavity of the measurement-object gas flow section (a measurement electrode 44 disposed on the upper surface of the first solid electrolyte layer 4 facing a third internal space 61, wherein the third internal space 61 is downstream of the second internal space 40 of the measurement-object gas flow section, Fig. 3, para. [0080]);
a reference electrode disposed inside the element body (a reference electrode 42 disposed inside the sensor element 101, Fig. 3, para. [0034]-[0035]),
wherein the main pump cell includes an inner main pump electrode disposed in the first internal cavity (the main pump cell 21 includes an inside pump electrode 22 disposed in the first internal space 20, Fig. 3, para. [0037]-[0038]),
the auxiliary pump cell includes an inner auxiliary pump electrode disposed in the second internal cavity (the auxiliary pump cell 50 includes an inner auxiliary pump electrode 51 disposed in the second internal space 40, Fig. 3, para. [0046]-[0047]),
the inner main pump electrode, the inner auxiliary pump electrode, and the measurement electrode each contain a catalytically active noble metal (the inside pump electrode 22, the inner auxiliary pump electrode 51, and the measurement electrode 44 each contain Pt, Fig. 3, para. [0039], [0047], [0053], [0086]; as evidenced by Applicant’s specification, the catalytically active noble metal may be at least one of Pt, Rh, Ir, Ru, and Pd, para. [0081] of the instant US PGPub), and
the inner auxiliary pump electrode contains the noble metal having the catalytic activity inhibition ability (the inner auxiliary pump electrode 51 contains Au, Fig. 3, para. [0039], [0047], [0086]; as evidenced by Applicant’s specification, the noble metal having the catalytic activity inhibition ability is Au, para. [0081] of the instant US PGPub).
Sakakibara teaches that the inside pump electrode 22 is formed as a porous cermet electrode of Pt containing 1% of Au and ZrO2 (Fig. 3, para. [0039]). Sakakibara teaches that the inside pump electrode 22 to contact with the gas to be measured is formed by using a material having weakened ability to reduce NOx components in the gas to be measured (Fig. 3, para. [0039]). As evidenced by Applicant’s specification, the noble metal having the catalytic activity inhibition ability is Au (para. [0081] of the instant US PGPub). Sakakibara teaches that the inside pump electrode 22 contains Au, and therefore fails to teach wherein the inner main pump electrode does not contain a noble metal having a catalytic activity inhibition ability to inhibit catalytic activity of the catalytically active noble metal on the specific gas.
Takahashi teaches an oxygen and nitrogen oxide gas detection device that can detect NOx gas with high accuracy (para. [0001]). Takahashi teaches that the detection device comprises an oxygen gas supply unit 6 including an inner main pump electrode 12, an oxygen gas discharge unit 7 including an inner auxiliary pump electrode 23, and a measured gas detecting unit 9 including a measurement electrode 30 (Fig. 1, para. [0021]-[0022]). Takahashi teaches that the inner main pump electrode 12 is formed only from Pt (Fig. 1, para. [0020], [0022]), and thus does not contain Au. Takahashi teaches that the inner auxiliary pump electrode 23 contains Pt-Au (Fig. 1, para. [0022]). Takahashi teaches that when only Pt is used as the electrode material of the inner main pump electrode 12, the gas sensor is able to be operated stably in a place where the measurement gas atmosphere fluctuates between rich and lean because the change in resistance of the Pt electrode is small, whereas the change in resistance of the Pt-Au electrode is large (para. [0020]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the inner main pump electrode of Sakakibara to contain Pt and not Au as taught by Takahashi because it would allow the gas sensor to be operated stably in a place where the measurement gas atmosphere fluctuates between rich and lean (Takahashi, para. [0020]). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.
The limitations “introduction and flow of a measurement-object gas” and “to which a reference gas is to be introduced, the reference gas serving as a reference for detection of a concentration of a specific gas in the measurement-object gas” are intended use limitations. The limitations “pump oxygen out of a first internal cavity of the measurement-object gas flow section to adjust an oxygen concentration in the first internal cavity” and “pump oxygen out of a second internal cavity downstream of the first internal cavity of the measurement-object gas flow section to adjust an oxygen concentration in the second internal cavity” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Sakakibara teaches that the measurement object-gas flow portion inside the sensor element 101 is for introduction and flow of a gas to be measured (Fig. 3, para. [0032], [0036], [0080]), so the measurement object-gas flow portion is capable of the recitation “introduction and flow of a measurement-object gas.” Modified Sakakibara also teaches that the main pump cell 21 can pump oxygen out of the first internal space 20 of the measurement object-gas flow portion to adjust the oxygen partial pressure in the first internal space 20 (Fig. 3, para. [0036], [0040], [0080]), so the main pump cell is capable of the recitation “pump oxygen out of a first internal cavity of the measurement-object gas flow section to adjust an oxygen concentration in the first internal cavity.” Modified Sakakibara also teaches that the auxiliary pump cell 50 can pump oxygen out of the second internal space 40 of the measurement object-gas flow portion to adjust the oxygen partial pressure in the second internal space 40 (Fig. 3, para. [(0048]-[0050], [0080]), so the auxiliary pump cell is capable of the recitation “pump oxygen out of a second internal cavity downstream of the first internal cavity of the measurement-object gas flow section to adjust an oxygen concentration in the second internal cavity.” Modified Sakakibara also teaches the reference electrode 42 to which a reference gas is introduced, the reference gas serving as the reference of detection of the specific gas concentration in the gas to be measured (Fig. 3, para. [0075]), so the reference electrode is capable of the recitation “to which a reference gas is to be introduced, the reference gas serving as a reference for detection of a concentration of a specific gas in the measurement-object gas.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794             

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699